Citation Nr: 1616709	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  12-00 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased disability rating for intervertebral disc syndrome and degenerative arthritis with loss of cervical lordosis in excess of 20 percent.

2.  Entitlement to an increased disability rating for chronic lumbosacral strain in excess of 10 percent.

3.  Entitlement to an increased disability rating for left knee patellofemoral syndrome in excess of 10 percent.

4.  Entitlement to an increased disability rating for right knee patellofemoral syndrome in excess of 10 percent.

5.  Entitlement to an increased disability rating for bilateral pes planus in excess of 10 percent.

6.  Entitlement to an increased disability rating for impairment of the long thoracic nerve of the left upper extremity in excess of 10 percent.

7.  Entitlement to an increased disability rating for impairment of the long thoracic nerve of the right upper extremity in excess of 10 percent.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1981 to November 2001.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the RO in Roanoke, Virginia, which, in pertinent part, denied increased disability ratings for the issues on appeal.  Since the issuance of the most recent supplemental statement of the case (SSOC), additional evidence has been received by the Board for which a waiver of initial RO consideration was provided at a February 2016 Board Central Office hearing.  38 C.F.R. § 20.1304 (2015).

The Veteran testified before the undersigned Veterans Law Judge in Washington, DC, at a February 2016 Board Central Office hearing.  Further, the Veteran testified before a Decision Review Officer (DRO) at a June 2011 RO hearing.  The hearing transcripts have been associated with the record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.

The issues of increased ratings for right and left knee patellofemoral syndrome, bilateral pes planus, and impairment of the right and left long thoracic nerve of the upper extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

In January 2013, the Veteran filed a claim for service connection for bilateral foot/lower extremity peripheral neuropathy secondary to the service-connected bilateral pes planus.  As noted in a December 2014 deferred rating decision, the RO treated the January 2013 claim as a request for an increased rating for the already service-connected right lower extremity sensory impairment related to the service-connected low back disability.  Subsequently, in a December 2014 rating decision, the RO denied an increased rating for the right lower extremity sensory disability.  Despite the fact the Veteran is not service connected for any left lower extremity disability, no decision was made on the Veteran's claim for service connection for peripheral neuropathy of the left lower extremity secondary to the service-connected bilateral pes planus.  As the AOJ has not adjudicated the issue of service connection for left foot/lower extremity peripheral neuropathy secondary to the service-connected bilateral pes planus, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  For the rating period from November 24, 2009 to June 5, 2014, the service-connected intervertebral disc syndrome and degenerative arthritis with loss of cervical lordosis had more nearly approximated painful limitation of motion of the cervical spine with forward flexion of greater than 15 degrees, without ankylosis of the cervical spine and/or incapacitating episodes with a total duration of at least four weeks during the previous 12 months.

2.  For the rating period from June 5, 2014, the service-connected intervertebral disc syndrome and degenerative arthritis with loss of cervical lordosis has more nearly approximated painful limitation of motion of the cervical spine with forward flexion of less than 15 degrees, without ankylosis of the cervical spine and/or incapacitating episodes with a total duration of at least four weeks during the previous 12 months.

3.  For the rating period from November 24, 2009 to June 5, 2014, the service-connected chronic lumbosacral strain had more nearly approximated painful limitation of motion of the lumbosacral spine with forward flexion of approximately 45 degrees and combined range of motion of the lumbosacral spine of approximately 120 degrees, without muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, ankylosis of the thoracolumbar spine, or incapacitating episodes with a total duration of at least four weeks during the previous 12 months.

4.  For the rating period from June 5, 2014, the service-connected chronic lumbosacral strain has more nearly approximated painful limitation of motion of the lumbosacral spine with forward flexion of less than 30 degrees, without ankylosis of the lumbosacral spine and/or incapacitating episodes with a total duration of at least six weeks during the previous 12 months.


CONCLUSIONS OF LAW

1.  For the rating period from November 24, 2009 to June 5, 2014, the criteria for a disability rating in excess of 20 percent for the service-connected intervertebral disc syndrome and degenerative arthritis with loss of cervical lordosis have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015).

2.  Resolving all reasonable doubt in the Veteran's favor, from June 5, 2014, the criteria for a disability rating of 30 percent, but no higher, for the service-connected intervertebral disc syndrome and degenerative arthritis with loss of cervical lordosis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015).

3.  Resolving all reasonable doubt in the Veteran's favor, from November 24, 2009 until June 5, 2014, the criteria for a disability rating of 20 percent, but no higher, for the service-connected chronic lumbosacral strain have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

4.  Resolving all reasonable doubt in the Veteran's favor, from June 5, 2014, the criteria for a disability rating of 40 percent, but no higher, for the service-connected chronic lumbosacral strain have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102 , 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In January 2010, VA issued the Veteran a VCAA notice which informed of the evidence generally needed to support a claim for an increased disability rating, what actions needed to be undertaken, and how VA would assist in developing the claim.  The notice was issued to the Veteran prior to the June 2010 rating decision from which the instant appeal arises.  Further, the rating issues on appeal were readjudicated in a November 2011 statement of the case (SOC) and subsequently issued June 2015 SSOC; therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran received a VA spinal (neck and back) examination in January 2010.  Further, the Veteran received a second VA spinal (back only) examination in December 2014.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  It is not clear whether the record was reviewed by the VA examiners at each examination; however, review of the claims file is not required in this case for purposes of determining whether an increased disability rating is warranted for the service-connected spinal disabilities on appeal, because the reports reflect that necessary testing was conducted, all relevant questions were answered, and the VA examiners relied upon an accurate history and complaints of disability obtained from the Veteran.  See VAOPGCPREC 20-95 (stating that the determination as to whether review of prior medical records is necessary in a particular case depends largely upon the scope of the examination and the nature of the findings and conclusions the examiner is requested to provide); Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (the claims file is a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion, it is not a magical or talismanic set of documents).  

All relevant documentation, including VA and private treatment (medical) records, has been secured or attempted to be secured, and all relevant facts have been developed.  There remains no question as to the substantial completeness of the spinal increased rating issues on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Increased Rating Law and Regulation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2015).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2015).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011),  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.  

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (IVDS Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

As to the low back, the General Rating Formula provides a 10 percent disability rating for forward flexion of the lumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range-of-motion of the lumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the lumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range-of-motion of the lumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is provided for forward flexion of the lumbar spine 30 degrees or less, or favorable ankylosis of the entire lumbar spine, while a 50 percent disability rating is assigned for unfavorable ankylosis of the entire lumbar spine.  Finally, a 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a. 

As to the neck, the General Rating Formula provides a 10 percent disability rating for forward flexion of the cervical spine greater than 30 degrees but not greater than 4 degrees; or, combined range-of-motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range-of-motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is provided for forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is provided for unfavorable ankylosis of the entire cervical spine, while a 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the lumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range-of-motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range-of-motion of the lumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range-of-motion.

Normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 45 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  Id.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range-of-motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range-of-motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range-of-motion is normal for that individual will be accepted.

Note (4) instructs to round each range-of-motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire lumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

The diagnostic codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability;
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also DC 5003); 5243 Intervertebral disc syndrome.

The IVDS Rating Formula provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

Increased Rating for Cervical Spine Disability from 
November 24, 2009 to June 5, 2014

The evidence of record, both lay and medical, reflects that from November 24, 2009 to June 5, 2014 the service-connected cervical spine disability had more nearly approximated painful limitation of motion of the cervical spine with forward flexion of greater than 15 degrees, without ankylosis of the cervical spine and/or incapacitating episodes with a total duration of at least four weeks during the previous 12 months.

At the June 2011 DRO hearing, the Veteran testified to having pain and limitation of motion in the neck, including an inability to turn the neck left and right while driving.  The Veteran also testified that on occasion the neck would completely lock up and there would be a feeling of near paralyzation.  Such stiffness would last 24 to 48 hours and would occur once or twice per month, often after physical activity.  The transcript from the February 2016 Central Office Board hearing reflects that the Veteran again testified that the neck would lock up a couple of days per week.  The Veteran also testified that the pain was severe and constant.

The report from the February 2010 VA spinal examination reflects that the Veteran complained of constant pain in the neck, limited range of motion, and an effect on daily activities of living such as driving and exercising.  Range of motion testing reflected flexion to 40 degrees, with objective evidence of painful motion at 35 degrees, extension to 40 degrees, with objective evidence of painful motion at 35 degrees, right and left lateral flexion to 40 degrees, with objective evidence of painful motion at 35 degrees, and right and left rotation to 75 degrees, with objective evidence of painful motion at 70 degrees.  Repetitive use testing did not result in reduced range of motion. 

A June 2009 VA treatment record reflects that the Veteran complained of pain, numbness, tingling, and burning sensations in the neck.  Pain was reported to range anywhere from five to ten out of ten on the pain scale.  The report from a December 2009 VA treatment record reflects that the Veteran's neck had extension to 30 degrees and rotation from 30 to 40 degrees.  Neck symptoms similar to those conveyed at the February 2010 VA examination were advanced by the Veteran in a July 2010 VA treatment record.  A September 2010 VA treatment record noted that the Veteran's neck disability resulted in incapacitating episodes about four to five times per year requiring bedrest.  

The Board has reviewed all the available VA treatment (medical) records for the period prior to June 5, 2014.  No additional documents concerning range of motion testing, ankylosis of the spine, and/or incapacitating episodes due to IVDS have been identified.  Further, the Board notes that symptoms of the cervical spine disability advanced in these records are similar to the symptoms discussed above.

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of an increased disability rating in excess of 20 percent for the service-connected cervical spine disability for the period from November 24, 2009 to June 5, 2014.  The evidence shows that prior to June 5, 2014, the Veteran's the service-connected intervertebral disc syndrome and degenerative arthritis with loss of cervical lordosis more nearly approximated painful limitation of motion of the cervical spine with forward flexion of greater than 15 degrees, without ankylosis of the cervical spine and/or incapacitating episodes with a total duration of at least four weeks during the previous 12 months.

An increased disability rating of 30 percent or higher would only be warranted if cervical forward flexion were limited to 15 degrees or less, ankylosis of the spine were present, and/or the Veteran had incapacitating episodes due to spinal disability symptoms for at least four weeks in the past 12 months, none of which are present here for any period.  The Veteran did convey, and VA treatment records reflect, incapacitating episodes in the past; however, the evidence does not reflect that such episodes totaled at least four weeks during a 12 month period.  

While the Veteran advanced that the neck would lock up and prevent motion, such lock-ups were temporary and do not constitute ankylosis of the spine.  Additionally, while the Board has considered functional loss due to these periods of locking up of the neck, the Board does not find the locking, which appears to be caused by a flare-up of pain, warrants a finding of loss of motion of the cervical spine to 15 degrees or less.  In Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011), the Court rejected the veteran's contention that pain, even if experienced throughout the range of motion on examination, warrants a higher rating under the diagnostic codes providing ratings for limitation of motion.  Rather, it is the functional limitation, i.e., the additional limitation of motion that is caused by pain or the other orthopedic (DeLuca) factors, that must be considered in determining whether a higher rating is warranted.  See Mitchell at 38-43 (explaining that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded).  As such, while the Veteran has advanced that these flare-ups of stiffness severely limit movement of the neck for a period of time, the evidence of record, when considered as a whole, does not reflect that the functional loss limits flexion to 15 degrees or less.

For these reasons, no higher disability rating can be assigned for the Veteran's service-connected cervical spine disability for the period prior to June 5, 2014.  
38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243; DeLuca, 
8 Vet. App. 202.  As the preponderance of the evidence is against the claim for an increased disability rating in excess of 20 percent for the service-connected intervertebral disc syndrome and degenerative arthritis with loss of cervical lordosis from November 24, 2009 to June 5, 2014, the claim for an increased disability rating in excess of 20 percent for the service-connected cervical spine disability prior to June 5, 2014 must be denied.  38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5243.  

Increased Rating for Cervical Spine Disability from June 5, 2014

The evidence of record, both lay and medical, reflects that, from June 5, 2014, the service-connected intervertebral disc syndrome and degenerative arthritis with loss of cervical lordosis has more nearly approximated painful limitation of motion of the cervical spine with forward flexion of less than 15 degrees, without ankylosis of the cervical spine and/or incapacitating episodes with a total duration of at least four weeks during the previous 12 months.

A June 5, 2014 VA treatment record noted that the Veteran had significant neck pain.  Relevant to the instant matter, the VA physician stated that the Veteran could only forward flex the cervical spine about 20 degrees without severe pain.  Further, a December 2014 VA back/spine examination reflects that, while the Veteran was diagnosed with IVDS, there were no incapacitating episodes over the previous 12 months.

The Board has reviewed all the available VA treatment (medical) records for the period from June 5, 2014.  No additional documents concerning range of motion testing, ankylosis of the spine, and/or incapacitating episodes due to IVDS have been identified.  Further, the Board notes that symptoms of the cervical spine disability advanced in these records are similar to the symptoms discussed above.

Having reviewed all the evidence of record, both lay and medical, the Board finds that the evidence is at least in equipoise on the question of whether painful limitation of motion limits the Veteran's forward flexion of the cervical spine to 15 degrees or less.  As noted above, on June 5, 2014, a VA examiner at a VA Medical Center (VAMC) conducted range of motion testing and noted that the neck had very significant pain, and that the Veteran could only forward flex "about 20 degrees" without displaying severe pain.  As severe pain was noted at "about" 20 degrees, which could have been shorthand for lower than 20 degrees, the Board cannot say that objective evidence of painful motion did not set in even earlier.  As such, the Board will resolve reasonable doubt in favor of the Veteran to find that, as of June 5, 2014, medical testing reflected that objective evidence of painful limitation of motion of the cervical spine approximated 15 degrees, warranting a 30 percent disability rating.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243; DeLuca.

The Board has considered whether a disability rating in excess of 30 percent for the cervical spine disability is warranted from June 5, 2014.  First, the evidence of record reflects no ankylosis of the spine, and a disability rating in excess of 30 percent is not warranted on that basis.  Second, as to incapacitating episodes due to IVDS, none of the evidence received by VA has conveyed that the Veteran ever had incapacitating episodes with a total duration of four weeks or more during any 12 month period on appeal.  As such, a disability rating in excess of 30 percent due to incapacitating episodes is not warranted.  For these reasons, the Board finds that the preponderance of the evidence of record is against a finding that a disability rating is excess of 30 percent is warranted from June 5, 2014 for intervertebral disc syndrome and degenerative arthritis with loss of cervical lordosis.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Increased Rating for Lumbosacral Spine Disability from 
November 24, 2009 to June 5, 2014

The evidence of record, both lay and medical, reflects that from November 24, 2009 to June 5, 2014, the service-connected lumbosacral spine disability more nearly approximated painful limitation of motion of the lumbosacral spine with forward flexion of approximately 45 degrees and combined range of motion of the lumbosacral spine of approximately 120 degrees, without muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, ankylosis of the thoracolumbar spine, or incapacitating episodes with a total duration of at least four weeks during the previous 12 months.

At the June 2011 DRO hearing, the Veteran testified to constantly having pain in the back at a level of 10 out of 10 on the pain scale.  The pain reportedly would prevent the Veteran from standing or sitting for very long.  The Veteran testified that, like the neck, the back would also lock up.  Further, at the February 2016 Central Office Board hearing, the Veteran testified to treating the back with heating pads and a back brace.  The Veteran also testified that the pain interfered with daily activities.  

The report from the February 2010 VA spinal examination reflects that the Veteran advanced constant pain that was exacerbated by physical activity and stress, limited range of motion, difficulty bending, turning, and stooping, weakness, stiffness, fatigue, spasms, decreased motion, paresthesia, numbness, disturbed sleep, difficulty walking, and falls.  Upon examination the Veteran walked with a normal gait and had normal posture.  Range of motion testing reflected flexion to 75 degrees, with objective evidence of painful motion at 70 degrees, extension to 30 degrees, with objective evidence of painful motion at 25 degrees, right and left lateral flexion to 30 degrees, with objective evidence of painful motion at 25 degrees, and right and left rotation to 30 degrees, with objective evidence of painful motion at 25 degrees.  Considering the objective evidence of painful motion, this resulted in a combined range of motion of 200 degrees.  Repetitive use testing did not result in reduced range of motion.  

The reports from September and October 2010 VA treatment records reflect that gait was normal.  A December 2010 VA treatment record conveys that the Veteran complained of muscle spasm.  Further, the Veteran's gait was noted as abnormal; however, the physician clarified that the gait was "slow but steady."  In a subsequent August 2011 VA treatment record, the Veteran's gait was described as smooth and unassisted; however, a subsequent August 2011 VA treatment record noted that gait was weak.

A September 2010 VA treatment record stated that the Veteran's neck disability resulted in incapacitating episodes about four to five times per year requiring bedrest; however, no mention was made of incapacitating episodes related to the lumbosacral spine.  The report from a December 2010 VA treatment record noted that the Veteran was using a back brace.

Significantly, a July 2010 VA treatment record, approximately five months after the February 2010 VA spinal examination, noted that the Veteran had lost approximately 50 percent of the range of motion of the back.  As noted above, per Note (2) of the General Rating Formula, normal forward flexion of the thoracolumbar spine is from zero to 90 degrees, and the normal combined range of motion is 240 degrees.  As such, the VA physician effectively found that the Veteran had forward flexion of 45 degrees and a combined range of motion of 120 degrees.  When considering all the evidence of record concerning the Veteran's painful limitation of motion, the Board finds that a 25 degree difference in forward flexion between the February 2010 VA spinal examination and July 2010 VA treatment record is not too significant when painful limitation of motion is considered.  As such, the Board will resolve reasonable doubt in favor of the Veteran to find that, during the relevant period on appeal from November 24, 2009 (the date of claim) until June 5, 2014, the Veteran had limitation of forward flexion to 45 degrees due to functional loss from pain.  

The Board has reviewed all the available VA treatment (medical) records for the period from November 24, 2009 to June 5, 2014.  No additional documents concerning range of motion testing, ankylosis of the spine, incapacitating episodes due to IVDS, or other relevant symptoms have been identified.  Further, the Board notes that symptoms of the low back/spinal disability advanced in these records are similar to the symptoms discussed above.

Having reviewed all the evidence of record, both lay and medical, the Board finds that the evidence is at least in equipoise on the question of whether painful limitation of motion limited the Veteran's forward flexion of the lumbosacral spine to greater than 30 degrees but not greater than 60 degrees.  As noted above, in July 2010, a VA physician stated that the Veteran had lost approximately 50 percent of the range of motion in the back, which would result in flexion of approximately 35 degrees.  While significantly less than the range of flexion recorded five months earlier at the February 2010 VA spinal examination, considering the Veteran's advanced history of pain and the relevant evidence of record, it is likely this 45 degree flexion recording took the Veteran's objective manifestation of pain into account in the measurement.  For these reasons, the Board will resolve reasonable doubt in favor of the Veteran to find that, from November 24, 2009, the date of claim, to June 5, 2014, the Veteran's forward flexion of the lumbosacral spine was limited to approximately 45 degrees due to objective evidence of painful limitation of motion, warranting a 20 percent disability rating.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237; DeLuca, 8 Vet. App. 202.

The Board has considered whether a disability rating in excess of 20 percent for the lumbosacral spine disability is warranted for the period from November 24, 2009 to June 5, 2014.  First, the evidence of record reflects no ankylosis of the spine, and a disability rating in excess of 20 percent is not warranted on that basis.  Second, as to incapacitating episodes due to IVDS, none of the evidence received by VA has conveyed that the Veteran ever had incapacitating episodes with a total duration of four weeks or more during any 12 month period on appeal.  As such, a disability rating in excess of 30 percent due to incapacitating episodes is not warranted.  

The Veteran has advanced that the back would lock up and prevent motion, and that pain in the back was constantly at a level of 10 out of 10.  While the Board has considered functional loss due to these periods pain and of locking up of the back, the Board does not find the pain and/or the locking, which appears to be caused by flare-ups of pain, warrants a finding of loss of motion of the lumbosacral spine to 30 degrees or less.  As discussed above, in Mitchell the Court rejected the veteran's contention that pain, even if experienced throughout the range of motion on examination, warrants a higher rating under the diagnostic codes providing ratings for limitation of motion.  Rather, it is the functional limitation, i.e., the additional limitation of motion that is caused by pain or the other orthopedic (DeLuca) factors, that must be considered in determining whether a higher rating is warranted.  See Mitchell at 38-43 (explaining that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded).  Again, while the Veteran has advanced that these flare-ups of stiffness severely limit movement of the back, the evidence of record, when considered as a whole, does not reflect that the functional loss limits flexion to 30 degrees or less.

For these reasons, the Board finds that the preponderance of the evidence of record is against a finding that a disability rating in excess of 20 percent is warranted for the period from November 24, 2009 to June 5, 2014 for chronic lumbosacral strain.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has also considered whether an increased disability rating was warranted at any point during the one year period prior to November 24, 2009, the date of claim.  See Hart, 21 Vet. App. 505.  The evidence of record does not reflect that the Veteran was entitled to an increased disability rating for chronic lumbosacral strain during the one year period prior to the date of increased rating claim; as such, the appropriate effective date for the increased disability rating of 20 percent is November 24, 2009, the date of claim.  See 38 C.F.R. § 3.400(o) (2015); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (explaining the legislative history of 38 U.S.C.A. § 5110(b)(2) was to provide veterans a one-year grace period for filing a claim following an increase in the severity of a service-connected disability).

Increased Rating for Lumbosacral Spine Disability from June 5, 2014

The evidence of record, both lay and medical, reflects that from June 5, 2014, the service-connected chronic lumbosacral strain has more nearly approximated painful limitation of motion of the lumbosacral spine with forward flexion of less than 30 degrees, without ankylosis of the lumbosacral spine and/or incapacitating episodes with a total duration of at least six weeks during the previous 12 months.

On June 5, 2014, the Veteran underwent a back evaluation at a VAMC.  Upon range of motion testing, the Veteran only had forward flexion of the low back to about 20 degrees due to pain.  

Subsequently, the Veteran received a VA back/spinal examination in December 2014.  The examination report reflects that the Veteran complained of worsening symptoms.  Range of motion testing reflected flexion to 85 degrees, extension to 25 degrees, right and left lateral flexion to 30 degrees or greater, and right and left lateral rotation to 30 degrees.  The VA examiner noted that there was no objective evidence of painful motion, and also recorded that the Veteran did not have flare-ups of pain.  Further, there was no loss of range of motion after repetitive use testing.

Additional testing at the December 2014 VA back/spinal examination reflected no localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine and no guarding or muscle spasm.  No assistive devices were listed as being used by the Veteran.  At the conclusion of the examination, the VA examiner opined that there were no contributing factors of weakness, fatigability, incoordination or pain during flare-ups or repeated use over time that could additionally limit the functional ability of the thoracolumbar spine.

The Board has reviewed all the available VA treatment (medical) records for the period from June 5, 2014 to the present.  No additional documents concerning range of motion testing, ankylosis of the spine, incapacitating episodes due to IVDS, or other relevant symptoms have been identified.  Further, the Board notes that symptoms of the low back/spinal disability advanced in these records are similar to the symptoms discussed above.

Having reviewed all the evidence of record, both lay and medical, the Board finds that the evidence is at least in equipoise on the question of whether painful limitation of motion limits the Veteran's forward flexion of the lumbosacral spine to 30 degrees or less.  As noted above, on June 5, 2014, a VA physician at a VAMC conducted range of motion testing and noted that the low back was painful, and that the Veteran could only forward flex "about 20 degrees."  Only six months later, in December 2014, a VA examiner noted that, upon examination, the Veteran could forward flex to 85 degrees without objective evidence of painful motion.  The Board notes that a finding of no objective evidence of painful motion of the low back is contrary to all the other evidence of record for the entire rating period on appeal in the instant decision; therefore, the Board affords the range of motion testing results of the December 2014 VA back/spinal examination little weight.  For these reasons, the Board will resolve reasonable doubt in favor of the Veteran to find that, as of June 5, 2014, forward flexion of the lumbosacral spine was limited to 20 degrees due to objective evidence of painful limitation of motion, warranting a 40 percent disability rating.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237; DeLuca.

The Board has considered whether a disability rating in excess of 40 percent for the lumbosacral spine disability is warranted from June 5, 2014.  First, the evidence of record reflects no ankylosis of the spine, and a disability rating in excess of 40 percent is not warranted on that basis.  Second, as to incapacitating episodes due to IVDS, none of the evidence received by VA has conveyed that the Veteran ever had incapacitating episodes with a total duration of six weeks or more during any 12 month period on appeal.  As such, a disability rating in excess of 40 percent due to incapacitating episodes is not warranted.  For these reasons, the Board finds that the preponderance of the evidence of record is against a finding that a disability rating in excess of 40 percent is warranted from June 5, 2014 for chronic lumbosacral strain.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Entitlement to a Separate Compensable Rating for Neurological Disability

The Board has considered whether the Veteran is entitled to a separate compensable rating for any objective neurologic, or other, disabilities related to the service-connected lumbosacral and cervical spine disabilities.  Initially, the Board notes that the Veteran is already service connected for the related disabilities of long thoracic nerve impairment of the right and left upper extremities, sensory impairment of the right lower extremity, erectile dysfunction, and impairment of sphincter control.  As noted above, the Veteran has advanced having sensory disability problems in the left lower extremity that the Veteran attributes to the service-connected bilateral pes planus; however, the Board will still consider whether the advanced left lower extremity sensory symptoms are related to the service-connected spinal disabilities.   

A December 2009 VA treatment record noted a positive straight leg raise test and radiating pain into the right lower extremity, with no mention or complaint related to the left lower extremity.  The report from the February 2010 VA examination reflects that lower extremity neurological testing revealed paresthesias in distribution of the right long thoracic and sciatic nerve.  At the conclusion of the examination, the VA examiner opined that the sciatic nerve disability only affected the right side of the body.  In a July 2010 VA treatment record, the Veteran advanced having pain down the right leg, but no mention was made of the left.  Another VA treatment record, which appears to be from September 2010, diagnosed lumbar neuropathy and noted that straight leg testing was positive on the right side for radiation of pain.  July and September 2010 VA treatment records also discussed right lower extremity pain without mention of the left lower extremity.  A January 2011 VA treatment record noted that the Veteran had chronic lower back pain with radiation into both hips; however, a different January 2011 VA treatment record stated that the Veteran only had radiating pain into the right lower leg and foot.

The report from the December 2014 VA spinal examination reflects that the Veteran was diagnosed with radiculopathy.  The only noted symptom was mild paresthesias and/or dysesthesias in the right lower extremity.  The left side was not affected.  At the February 2016 Central Office Board hearing, when asked if the Veteran had pain radiating from the back, the Veteran testified to radiating pain in the right lower extremity.  No mention was made of any problems in the left lower extremity.

An April 2011 review of a private nerve conduction study reflected that the Veteran had paresthesias in both lower extremities.  The report contains the following opinion: "It is an abnormal study because of absence of left sural and bilateral medial planter response and because of low amplitude of right sural response.  Because of these abnormalities, it is indicative of peripheral neuropathy, mainly of sensory type."  As such, this opinion appears to diagnose the Veteran with a bilateral lower extremity nerve disability.  Further, the active problem list found within an August 2014 VA treatment record reflects that the Veteran was diagnosed with "neuropathy right foot greater than left."

Having reviewed the evidence of record, both lay and medical, the Board notes that while the evidence of record indicates the Veteran may have a sensory disability in the left lower extremity, the weight of the evidence reflects that any such disability is not related to a service-connected spinal disability.  Testing reflects that while the Veteran does have radiculopathy related to the spinal disabilities, such radiculopathy only affects the right lower extremity.  The Veteran himself has advanced that any sensory disability in the left lower extremity is due to the bilateral pes planus, rather than the service-connected spinal disabilities.  For these reasons, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a sensory disability of the left lower extremity caused by the service-connected spinal disabilities.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Extraschedular Consideration

The Board had also considered whether an extraschedular rating is warranted for the service-connected back and neck disabilities during the relevant period on appeal.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The United States Court of Appeals for Veterans Claims (Court) has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

With respect to the first prong of Thun, the Veteran's spinal (both neck and back) disability picture has manifested primarily as painful limitation of motion with flare-ups, weakness, spasms, stiffness, and difficulty performing some physical activities, such as walking and standing, and various activities of daily life.  As discussed above, painful limitation of motion with painful flare-ups and weakness, are specifically considered under the schedular rating criteria when considering orthopedic disabilities.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202 (additional limitation of motion due to orthopedic factors are incorporated as part of the schedular rating criteria).  The additional symptoms advanced for the orthopedic disabilities, such as tenderness and muscle spasms, are also considered under the schedular rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200-03, 5243.  

Further, the functional limitations imposed by the Veteran's spinal disabilities, including interference with the daily activities of life, are primarily the result of the spinal pain, including flare-ups, caused by engaging in these activities; therefore, as recognized in DeLuca, the effects of the Veteran's spinal pain and associated limitations on daily life are specifically contemplated by the schedular criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the functional limitations and the effects on daily life.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  

Comparing the Veteran's disability level and symptomatology of the neck and back disabilities to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  Absent any exceptional factors associated with lumbosacral strain with spondylosis and degenerative disc space narrowing, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran received a combined total 100 percent schedular disability rating in July 2013.  While the Veteran has advanced that the service-connected disabilities have resulted in unemployability, the evidence of record reflects that the Veteran did not stop working full time until approximately April 2015.  As noted in a November 2015 letter from the Veteran's former employer, "prior to the fall of 2014, [the Veteran] was a dependable and reliable employee with few missed days of work.  His work product was consistently exceptional and accurate."  After the fall of 2014, the Veteran's work suffered until being placed on health leave in April 2015.  The Veteran never returned to work after taking the leave.  As such, the evidence of record reflects that the Veteran did not become unemployable until after receiving a combined total 100 percent schedular disability rating.

In June 1999, VA's General Counsel issued VAOPGCPREC 6-99 addressing questions of whether a claim for a TDIU may be considered when a schedular 100 percent rating is already in effect for one or more service-connected disabilities.  VA General Counsel interpreted that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a TDIU, requiring dismissal of the TDIU claim.  See also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994); Smith v. Brown, 
10 Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to employ when an appeal has become moot).

In Bradley v. Peake, 22 Vet. App. 280 (2008), the Court, taking a position contrary to the one reached in VAOPGCPREC 6-99, held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  See id. (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate)); see 38 U.S.C.A. § 1114(s).  In view of the issuance by the Court of its decision in Bradley, which recognized that it was possible for a veteran first to be awarded TDIU based on a single disability and subsequently receive schedular disability ratings for other conditions that would not duplicate in the count of disabilities for special monthly compensation purposes (that is, separate disabilities that could combine for a 60 percent disability rating), VA General Counsel partially withdrew VAOPGCPREC 6-99 to the extent it was inconsistent with Bradley.

VA has a "well-established duty" to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley, supra.  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to special monthly compensation under 38 U.S.C.A § 1114.  See Bradley at 294 (finding that special monthly compensation "benefits are to be accorded when a veteran becomes eligible without need for a separate claim").  Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award special monthly compensation under 
38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU independent of the other 100 percent disability rating.  See id.

Special monthly compensation is payable at the housebound rate where the veteran has a single service-connected disability rated as 100-percent disabling and, in addition, (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Subsection 1114(s) requires that a disabled veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  The Court declared, however, if a veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render him unemployable and thus entitled to a TDIU based on that condition alone.  Buie, 24 Vet. App. at 250.

The instant matter is distinguishable from both Bradley and Buie.  Under the unique facts of Bradley, special monthly compensation was available where a veteran had been granted TDIU based on a "less than total" 70 percent rating for only one disability, and had subsequently obtained service connection for multiple orthopedic disabilities that combined to 60 percent.  Under those circumstances, there was no "duplicate counting of disabilities."  Bradley at 293.  This case is distinguishable from Bradley because, here, the Veteran is not in receipt of a less than 100 percent schedular disability rating for any one service-connected disability upon which a TDIU is granted.  Rather the 100 percent schedular disability rating assigned from July 2013 is based on the combined ratings of multiple service-connected disabilities.

Concerning both Bradley and Buie, here the Veteran has not contended, and the evidence of record does not reflect, that any single service-connected disability has rendered him unable to secure or follow a substantially gainful occupation.  The Veteran is currently service connected for multiple disabilities, including orthopedic (neck, back, knees, and feet), sensorineural (right and left upper extremities and right lower extremity), and mental (depressive disorder).  Multiple medical records convey that the Veteran was unable to work after April 2015 due to a combination of all of these disabilities.  While there is some indication from the evidence of record that the orthopedic disabilities alone may be responsible for the Veteran's inability to work, the evidence does not reflect that any single orthopedic disability prevents the Veteran from substantially gainful employment.  Further, neither the Veteran, nor the evidence of record, has advanced that the Veteran is unemployable due to the single mental health disability and/or any single sensorineural disability.

As neither Bradley nor Buie is applicable to the instant matter, and as the weight of the evidence reflects that the Veteran did not become unable to obtain or maintain substantially gainful employment until approximately April 2015, which was after 

the assignment of a combined total 100 percent schedular disability rating in July 2013, the Board need not consider whether a TDIU was warranted from the date the Veteran first became unemployed as the issue is rendered moot.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

For the rating period from November 24, 2009 to June 5, 2014, an increased disability rating in excess of 20 percent for intervertebral disc syndrome and degenerative arthritis with loss of cervical lordosis is denied; for the rating period from June 5, 2014, an increased disability rating of 30 percent, but no higher, is granted.

For the rating period from November 24, 2009 to June 5, 2014, an increased disability rating of 30 percent for chronic lumbosacral strain, but no higher, is granted; for the rating period from June 5, 2014, an increased disability rating of 40 percent for chronic lumbosacral strain, but no higher, is granted.


REMAND

Disability Ratings

A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95.  

The Veteran last received VA arm, knee, and foot examinations in January 2010.  Evidence of record reflects that these disabilities may have worsened since the previous examinations.  Further, at the February 2016 Central Office Board hearing, the Veteran testified that the service-connected disabilities had worsened since the last examination; however, the Veteran also advanced that recently submitted VA and private treatment records accurately reflected the current level of disability.  After reviewing all the evidence of record, the Board finds that the evidence is not sufficient to rate the remaining issues on appeal at this time.  As such, the Board finds remand warranted to obtain new VA arm, knee, and foot examinations.

Outstanding Treatment Records 

VA should obtain all relevant VA and private clinical documentation that could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should request that the Veteran provide any relevant outstanding private treatment records.  Further, the AOJ should obtain any outstanding VA treatment records for the period from September 2014.

Accordingly, the issues of increased ratings for right and left knee patellofemoral syndrome, bilateral pes planus, and right and left impairment of the long thoracic nerve are REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to any private medical treatment for the service-connected arm, foot, and knee disabilities.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to the treatment of such disabilities, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).

2.  Associate with the record all VA treatment records pertaining to the treatment of the service-connected arm, foot, and knee disabilities, not already of record, for the period from September 2014.

3.  Schedule the Veteran for the appropriate VA examination(s) in order to assist in determining the current level of severity of the Veteran's service-connected arm, knee, and foot disabilities.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  

The VA examiner should report the extent of the right and left knee patellofemoral syndrome, impairment of the long thoracic nerve of the right and left upper extremities, and the bilateral pes planus symptoms in accordance with VA rating criteria.

4.  Then readjudicate the issues of an increased disability rating for left knee patellofemoral syndrome in excess of 10 percent, an increased disability rating for right knee patellofemoral syndrome in excess of 10 percent, an increased disability rating for bilateral pes planus in excess of 10 percent, an increased disability rating for impairment of the long thoracic nerve of the left upper extremity in excess of 10 percent, and an increased disability rating for impairment of the long thoracic nerve of the right upper extremity in excess of 10 percent.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


